Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant's "response to advisory action mailed March 16, 2022" filed on April 25, 2022 has been considered.
No claims have been added. 
No claims have been amended. 
Claims 1-5, 7-16 and 18-20 are currently pending and have been examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 10-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 20050190914 A1, hereafter “Chen”) in view Sokol (US 20170021987 A1, hereafter “Sokol”). 
Re. Claim 1, Chen teaches a security label (Abstract: Techniques are disclosed to enable utilization of randomly-occurring features of a label (whether embedded or naturally inherent) to provide counterfeit-resistant and/or tamper-resistant labels.), said security label when affixed onto an item, configured to enable verification of authenticity of said item (¶ 38 and FIG. 4; FIG. 4 illustrates an exemplary counterfeit and tamper resistant label production and verification method 400. The method 400 scans a raw label (402) such as those discussed with reference to FIGS. 2 and 3 to provide data regarding physical features of the raw label (e.g., the coordinates of the ends of fiber optic strands present on a label) and (¶40; The indicia provision may be done directly on the label or remotely such as through a database that may contain correlation data linked to the physical label pattern, medium certificate, and/or application certificate.) Chen teaches said security label comprising:
a base layer (¶ 25 describes techniques for providing tamper-resistant and/or counterfeit-resistant labels. The labels contain a random pattern of physical features that are either naturally inherent or are intentionally embedded. ¶ 32: different types of fiber optic strands (e.g., having different thicknesses, colors, florescence, and the like) may be cut at different lengths and thrown in a bin to be mixed. The mixed fiber optic strands may then be sprayed with a transparent and protective substance (e.g., with clear glue or a resin such as an epoxy resin) onto a medium to form randomly-embedded optical fibers on the medium. ¶ 33 the medium may be made of paper, plastic, fabric, and the like.); and 
at least one security element disposed on a surface of said base layer, said security element comprising at least one indicium formed on said surface of said base layer for verifying the authenticity of said item (¶ 25 providing tamper-resistant and/or counterfeiting-resistant labels. The labels contain a random pattern of physical features that are either naturally inherent or are intentionally embedded. This pattern is unique to each label and may not be exactly duplicated at a reasonable cost (i.e., a desirable property for a counterfeit-resistant label). Information about this unique pattern is cryptographically signed and either printed on the label; and ¶ 39-40 and Fig. 4 describing the application certificate (e.g., a serial number, authorization code, check amount, and the like) and/or identifying Indicia (one-dimensional or two-dimensional bar code, a smart tag (e.g., radio frequency identity (RFID) or a smart chip) which are representation of security element that may be disposed directly on/to the label and/or medium certificate for verification/validation purpose),
wherein said indicium is a geometric object oriented with reference to at least one randomly generated reference point disposed internally within said security label, wherein said reference point is invisible to a naked eye, and wherein an orientation of said indicium on said surface with reference to said randomly generated, invisible reference point internal to said security label, renders said security label unique to said item (¶ 29 & FIG. 1; illustrates an exemplary side view of a fiber optic strand (100) which is a recognizable geometric object. Fiber optic strands (also referred to as fiber optic strands) such as that illustrated in FIG. 1 may be utilized in various implementations to provide counterfeit-resistant and/or tamper-resistant labels (as will be further discussed herein with reference to the remaining figures). The fiber optic strand 100 may be made of glass or plastics and includes a core portion., ¶ 25, 32, 33, and 35 describing the randomly-embedded optical fibers on a label medium with randomly occurring features., and, ¶ 35; In an implementation, the two ends of each fiber optic strand may be made visible by illuminating the label to determine the coordinates., and, ¶ 36: These coordinates constitute the unique property of a medium laden with random fiber optic strands. If the fibers are laid randomly in a medium, these coordinates may be utilized as random numbers.), and 
wherein said orientation of said indicium is represented by a first set of coordinates, said first set of coordinates said indicium with respect to said randomly generated invisible reference point. (¶ 89 and Fig. 9; FIG. 9 illustrates an exemplary system 900 for fixed partition scanning., and ¶ 111; For example, given N successive camera shots, each captures a set of points Q.sub.k={P.sup.k.sub.1,P.sup.k.sub.2,…….}, where k=1……N, and N-1 motion transformations T.sub.k.fwdarw.k+1, where k=1……N-1, all points may be transformed into a global coordinate system. Without loss of generality, the coordinate system of the first camera shot may be chosen as the global coordinate system., and ¶ 40; The indicia provision may be done directly on the label or remotely such as through a database that may contain correlation data linked to the physical label pattern, medium certificate, and/or application certificate, The Examiner notes the fiber optic strands clearly offer the uniqueness and difficult duplication as mentioned in Chen, but they also offer the ability to use the fibers as a simple invisible point in 2D space that is used as a reference to the indicia, which is part of the physical label pattern included in the correlation data., In ¶ 44, 83, and 91 coordinates to be fiber pattern coordinates. The Examiner also notes that one or more of these fibers can be used to create an invisible reference point, internal to the security label, and that the medium used to make the label is fully laden with fibers, and that the physical label pattern will contain the location and orientation of the indicia, allowing comparison and confirmation of the invisible point and the indicia on the label.)
Chen teaches the mentioned limitations above. However, the only difference between Chen and the claimed invention, is that Chen does not expressly teach (italic emphasis):
	wherein said orientation of said indicium is represented by a first set of coordinates, said first set of coordinates indicating at least one of a distance between said indicium and said randomly generated invisible reference point, and an angle of orientation of said indicium with respect to said randomly generated invisible reference point. 
	Nonetheless, Sokol is analogous in the field teaches a system and method for protection against counterfeiting of and tampering with package items using protective labels, which specifically teaches
	wherein said orientation of said indicium is represented by a first set of coordinates, said first set of coordinates indicating at least one of a distance between said indicium and said randomly generated invisible reference point, and an angle of orientation of said indicium with respect to said randomly generated invisible reference point. (¶ 19: protective means in the form of additional optical lines destroyable upon tampering is provided at an at least one specified incline angle of 5.0°-90.0° to the plane of the material. In an optional embodiment, the destroyable-upon-tampering protective means in the form of a waveguide or optical lines on the contact surface of the packaging mating surfaces is placed in accordance with a specified algorithm, with the lines intersecting each other at least twice or placed at a specified distance from each other, and/or at an angle to each other, or being wavelike, or forming geometric figures (e.g., a circle, a square, a rectangle, or a regular or irregular rhomb); and further described in ¶ 29 teaches a specified incline angle and distance of reference points on the label material).
	Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the security label comprising the randomly generated fiber pattern coordinates between two points of Chen to incorporate the specific feature of indication of a distance between said indicium and said randomly generated invisible reference point, and an angle of orientation of said indicium with respect to said randomly generated invisible reference point, for the motivation and benefit in making the tampering much more difficult from the two point/level surface with the lock joint surface (¶ 28 and 59), in such, ornamental printed impression is located on the outside surface of the packaging upper component. An irreversibly destroyable layer is located on the inside surface of the lower packaging component and made, for instance, in the form of a holographic coating designed for protecting the packaging against counterfeiting and for detecting tampering (¶ 8). Thus, upon penetration through the joined surfaces to the lock joint of the surfaces, it is impossible to enter the second level without damaging packaging layers and the protective means (¶ 28), as result, supposed receiver of the package will be able to identify if the package has been previously opened without authorization. 
Re. Claim 2, the combination of Chen and Sokol makes obvious of the security label as claimed in claim 1, Chen further teaches wherein said orientation of said indicium on said surface with reference to said randomly generated, invisible reference point, generates a non-duplicable pattern unique to said security label, and thereby renders said security label unique to said item (¶ 25; The following disclosure describes techniques for providing tamper-resistant and/or counterfeit-resistant labels. The labels contain a random pattern of physical features that are either naturally inherent or are intentionally embedded., and ¶ 32; The optical fiber strands may have different lengths, thicknesses, colors, and the like to provide varying features, for example, while illuminated. In an implementation, the optical fiber strands may be cut, mixed, and embedded into the label 200. For example, different types of fiber optic strands (e.g., having different thicknesses, colors, florescence, and the like) may be cut at different lengths and thrown in a bin to be mixed. The mixed fiber optic strands may then be sprayed with a transparent and protective substance., Examiner notes that one embodiment of implementing Chen’s technology, is to overlay the cypher dot indicium and machine-readable label onto the base layer with the fiber pattern incorporated.).
Re. Claim 3, the combination of Chen and Sokol makes obvious of the security label as claimed in claim 1, Chen further teaches wherein said first set of coordinates are electronically linked to a product identifier (PID) affixed onto said item (¶ 40 and Fig. 8; Identifying indicia for one or more certificates (i.e., the medium and application certificates) are provided (410). The identifying indicia may be provided as a one-dimensional or two-dimensional bar code, a smart tag (e.g., radio frequency identity (RFID) or a smart chip), and the like. The indicia provision may be done directly on the label or remotely such as through a database that may contain correlation data linked to the physical label pattern, medium certificate, and/or application certificate. The encoded label (e.g., such as provided through the identifying indicia) may then be verified (412), for example, by validating the medium and/or application certificate(s) (e.g., with a medium and/or application-specific public key) 
Re. Claim 4, the combination of Chen and Sokol makes obvious of the security label as claimed in claim 3, Chen further teaches wherein said randomly generated, invisible reference point is identifiable and scannable (¶ 53; The verification system 800 includes two scanners: a medium scanner (802) and a label scanner (804) (bar code scanner or a smart tag scanner such as an RFID reader if the certificates are stored in an RFID chip, Examiner notes that medium scanner (802) detects the randomly generated, invisible reference point and label scanner (804) detects the indicium location and data content.). only via a scanning device pre-programmed with said first set of coordinates, and wherein said scanning device is configured to determine, by way of scanning, said orientation of said indicium with reference to said randomly generated, invisible reference point, on said security label, and derive coordinates thereof (¶ 122; During the label production stage (e.g., as discussed with reference to FIGS. 5 and 6), a scanner produces a reference single map of fiber ends. This map may be compressed as will be further discussed below with respect to the section entitled "fiber data compression" and cryptographically encoded as the medium certificate. During the label verification stage (such as discussed with reference to FIG. 8), the scanning procedure may be applied once again to produce a second map of the underlying fiber pattern. The same point-matching method (such as discussed with reference to FIG. 11) may be applied to determine whether two maps describe the same fiber pattern).
Re. Claim 5, the combination of Chen and Sokol makes obvious of the security label as claimed in claim 4, Chen further teaches wherein said coordinates derived by said scanning device are compared with said first set of coordinates to verify the authenticity of said security label and said item (ABS; More specifically, labels including randomly-occurring features are scanned to determine the labels' features. The information from the scan is utilized to provide identifying indicia which uniquely identifies each label and may be later verified against the label features that are present to determine whether the label is genuine., and ¶ 122; During the label production stage (e.g., as discussed with reference to FIGS. 5 and 6), a scanner produces a reference single map of fiber ends. This map may be compressed as will be further discussed below with respect to the section entitled "fiber data compression" and cryptographically encoded as the medium certificate. During the label verification stage (such as discussed with reference to FIG. 8), the scanning procedure may be applied once again to produce a second map of the underlying fiber pattern. The same point-matching method (such as discussed with reference to FIG. 11) may be applied to determine whether two maps describe the same fiber pattern.).
Re. Claim 7, the combination of Chen and Sokol makes obvious of the security label as claimed in claim 1, Chen further teaches wherein said security element comprises at least two indicia formed on said surface of said base layer for verifying the authenticity of said item, wherein each of said indicia are oriented on said surface (¶ 40; Identifying indicia for one or more certificates (i.e., the medium and application certificates) are provided (410). The identifying indicia may be provided as a one-dimensional or two-dimensional bar code, a smart tag (e.g., radio frequency identity (RFID) or a smart chip), and the like. The indicia provision may be done directly on the label or remotely such as through a database that may contain correlation data linked to the physical label pattern, medium certificate, and/or application certificate. The encoded label (e.g., such as provided through the identifying indicia) may then be verified (412), for example, by validating the medium and/or application certificate(s) (e.g., with a medium and/or application-specific public key)) with reference to said randomly generated, invisible reference point disposed internally within said security label, such that said orientation of each of said indicia with reference to said randomly generated, invisible reference point, generates a second non-duplicable pattern and thereby renders said security label unique to said item (¶ 25; The following disclosure describes techniques for providing tamper-resistant and/or counterfeit-resistant labels. The labels contain a random pattern of physical features that are either naturally inherent or are intentionally embedded., and ¶ 32; The optical fiber strands may have different lengths, thicknesses, colors, and the like to provide varying features, for example, while illuminated. In an implementation, the optical fiber strands may be cut, mixed, and embedded into the label 200. For example, different types of fiber optic strands (e.g., having different thicknesses, colors, florescence, and the like) may be cut at different lengths and thrown in a bin to be mixed. The mixed fiber optic strands may then be sprayed with a transparent and protective substance., Examiner notes that one embodiment of implementing Chen’s technology, is to overlay the cypher dot indicium and machine-readable label onto the base layer with the fiber pattern incorporated.).
Re. Claim 10, the combination of Chen and Sokol makes obvious of the security label as claimed in claim 7, Chen further teaches wherein said orientation of each of said indicia with reference to said randomly generated, invisible reference point, is represented using a second set of coordinates, and wherein said second set of coordinates are electronically linked to said product identifier (PID) affixed onto said item (¶ 40 and Fig. 8; Identifying indicia for one or more certificates (i.e., the medium and application certificates) are provided (410). The identifying indicia may be provided as a one-dimensional or two-dimensional bar code, a smart tag (e.g., radio frequency identity (RFID) or a smart chip), and the like. The indicia provision may be done directly on the label or remotely such as through a database that may contain correlation data linked to the physical label pattern, medium certificate, and/or application certificate. The encoded label (e.g., such as provided through the identifying indicia) may then be verified (412), for example, by validating the medium and/or application certificate(s) (e.g., with a medium and/or application-specific public key) as will be further discussed with reference to FIG. 8., The Examiner points to the parallel structure of the process flow diagram in Fig. 8. The application label (614) is processed through the Medium Scanner (804) [the medium scanner is (802) as indicated in ¶ 53;  The label scanner is (804), so Fig. 8 is incorrect.]), and wherein said randomly generated, invisible reference point is identifiable and verifiable via a second scanning device pre-programmed with said second set of coordinates (¶ 53; The verification system 800 includes two scanners: a medium scanner (802) and a label scanner (804) (bar code scanner or a smart tag scanner such as an RFID reader if the certificates are stored in an RFID chip). The medium scanner (802) may be the same as the universal medium scanner 504 discussed with reference to FIG. 5. The scanners 802 and 804 retrieve the fiber pattern (P), the medium certificate (MC), and the application certificate (AC) from the application label (614)).
Re. Claim 11, the combination of Chen and Sokol makes obvious of the second scanning device as claimed in claim 9, Chen further teaches wherein said second scanning device is configured to determine, by way of scanning, said orientation of each of said indicia with respect to said randomly generated, invisible reference point on said security label, and determine coordinates representative of said orientation, and compare determined coordinates with said second set of coordinates to authenticate said item (¶ 122; During the label production stage (e.g., as discussed with reference to Figs. 5 and 6), a scanner produces a reference single map of fiber ends. This map may be compressed as will be further discussed below with respect to the section entitled "fiber data compression" and cryptographically encoded as the medium certificate. During the label verification stage (such as discussed with reference to FIG. 8), the scanning procedure may be applied once again to produce a second map of the underlying fiber pattern. The same point-matching method (such as discussed with reference to FIG. 11) may be applied to determine whether two maps describe the same fiber pattern., and ¶ 111; Without loss of generality, the coordinate system of the first camera shot may be chosen as the global coordinate system., and Claim 2; A method as recited by claim 1, wherein the plurality of label features comprise coordinates of a plurality of optical fiber strands present on the label.).
Re. Claim 12, Chen teaches a method for detecting and verifying authenticity of an item by validating a security label affixed onto said item (¶ 12; the present disclosure are described using a non-limiting illustrative object identification document in the form an object label, ¶ 15; method for verifying authenticity of an item using a mobile device in communication with a cloud environment is provided, and ¶ 38; FIG. 4 illustrates an exemplary counterfeit and tamper resistant label production and verification method 400. The method 400 scans a raw label (402) such as those discussed with reference to FIGS. 2 and 3 to provide data regarding physical features of the raw label (e.g., the coordinates of the ends of fiber optic strands present on a label), Chen teaches said method comprising the following steps:
creating said security label as a combination of a base layer and at least one security element disposed on a surface of said base layer (ABS: Techniques are disclosed to enable utilization of randomly-occurring features of a label (whether embedded or naturally inherent) to provide counterfeit-resistant and/or tamper-resistant labels., and ¶ 25 describes techniques for providing tamper-resistant and/or counterfeit-resistant labels. The labels contain a random pattern of physical features that are either naturally inherent or are intentionally embedded. ¶ 32: different types of fiber optic strands (e.g., having different thicknesses, colors, florescence, and the like) may be cut at different lengths and thrown in a bin to be mixed. The mixed fiber optic strands may then be sprayed with a transparent and protective substance (e.g., with clear glue or a resin such as an epoxy resin) onto a medium to form randomly-embedded optical fibers on the medium. ¶ 33 the medium may be made of paper, plastic, fabric, and the like.);
programmatically identifying, at random, at least one reference point within a periphery of said security label, such that randomly selected reference point is internal to said security label (¶ 29 & FIG. 1; illustrates an exemplary side view of a fiber optic strand (100). Fiber optic strands (also referred to as fiber optic strands) such as that illustrated in FIG. 1 may be utilized in various implementations to provide counterfeit-resistant and/or tamper-resistant labels (as will be further discussed herein with reference to the remaining figures). The fiber optic strand 100 may be made of glass or plastics and includes a core portion., and ¶ 36; These coordinates constitute the unique property of a medium laden with random optical fibers. If the fibers are laid randomly in a medium, these coordinates may be utilized as random numbers., The Examiner notes that one or more of these fibers can be used to create an invisible reference point, internal to the security label.  The Examiner points out that the medium use to make the label is fully laden with fibers, so the periphery is the area of the entire label.)
rendering said randomly selected reference point invisible to a human eye, and thereby creating a randomly generated, invisible reference point, and configuring said randomly generated, invisible reference point to be identifiable and scannable only via a pre-programmed scanning device (¶ 29 & FIG. 1; illustrates an exemplary side view of a fiber optic strand (100). Fiber optic strands (also referred to as fiber optic strands) such as that illustrated in FIG. 1 may be utilized in various implementations to provide counterfeit-resistant and/or tamper-resistant labels (as will be further discussed herein with reference to the remaining figures). The fiber optic strand 100 may be made of glass or plastics and includes a core portion., and, ¶ 35; In an implementation, the two ends of each fiber optic strand may be made visible by illuminating the label to determine the coordinates., and, ¶ 36; These coordinates constitute the unique property of a medium laden with random optical fibers. If the fibers are laid randomly in a medium, these coordinates may be utilized as random numbers.); and
creating at least one indicium on said surface of said base layer, wherein said indicium is a geometric object, and positioning said indicium at a predetermined orientation with reference to said randomly selected, invisible reference point internal to said security label such that said orientation of said indicium on said surface, with reference to said randomly generated, invisible reference point internal to said security label, renders said security label unique to said item (¶ 29 & FIG. 1; illustrates an exemplary side view of a fiber optic strand (100) which is a recognizable geometric object. ¶ 25; The labels contain a random pattern of physical features that are either naturally inherent or are intentionally embedded. This pattern is unique to each label and may not be exactly duplicated at a reasonable cost (i.e., a desirable property for a counterfeit-resistant label). Information about this unique pattern is cryptographically signed and either printed on the label, stored in an accompanying readable device such as a smart chip, or provided remotely (e.g., through a database), and ¶ 43; The label's certificate (e.g., MC) is then sent to a universal label printer (510), which can be any off-the-shelf printer, to print the certificate directly on the label itself to produce a universal label with a certificate (512). As discussed with reference to FIG. 4, the certificate may be printed as one-dimensional or two-dimensional barcode.).
representing said orientation using a first set of coordinates, and indicating said randomly generated invisible reference point as said first set of coordinates (¶ 89 and Fig. 9; FIG. 9 illustrates an exemplary system 900 for fixed partition scanning., and ¶ 111; For example, given N successive camera shots, each captures a set of points Q.sub.k={P.sup.k.sub.1,P.sup.k.sub.2,……}, where k=1……N, and N-1 motion transformations T.sub.k.fwdarw.k+1, where k=1……N-1, all points may be transformed into a global coordinate system. Without loss of generality, the coordinate system of the first camera shot may be chosen as the global coordinate system., and ¶ 40; The indicia provision may be done directly on the label or remotely such as through a database that may contain correlation data linked to the physical label pattern, medium certificate, and/or application certificate, to the rejection language to further explain the analogous feature the fiber optic strands.  The fiber optic strands clearly offer the uniqueness and difficult duplication as mentioned in Chen, but they also offer the ability to use the fibers as a simple invisible point in 2D space that is used as a reference to the indicia, which is part of the physical label pattern included in the correlation data.; The Examiner notes that one or more of these fibers can be used to create an invisible reference point, internal to the security label. The Examiner points out that the medium used to make the label is fully laden with fibers, so the periphery is the entire label.  Additionally, the physical label pattern will contain the location and orientation of the indicia, allowing comparison and confirmation of the invisible point and the indicia on the label.).
Chen teaches the mentioned limitations above. However, the only difference between Chen and the claimed invention, is that Chen does not expressly teach (italic emphasis):
indicating at least one of a distance between said indicium and said randomly generated invisible reference point, and an angle of orientation of said indicium with respect to said randomly generated invisible reference point as said first set of coordinates.
	Nonetheless, Sokol is analogous in the field teaches a system and method for protection against counterfeiting of and tampering with package items using protective labels, which specifically teaches
	indicating at least one of a distance between said indicium and said randomly generated invisible reference point, and an angle of orientation of said indicium with respect to said randomly generated invisible reference point as said first set of coordinates (¶ 19: protective means in the form of additional optical lines destroyable upon tampering is provided at an at least one specified incline angle of 5.0°-90.0° to the plane of the material. In an optional embodiment, the destroyable-upon-tampering protective means in the form of a waveguide or optical lines on the contact surface of the packaging mating surfaces is placed in accordance with a specified algorithm, with the lines intersecting each other at least twice or placed at a specified distance from each other, and/or at an angle to each other, or being wavelike, or forming geometric figures (e.g., a circle, a square, a rectangle, or a regular or irregular rhomb); and further described in ¶ 29 teaches a specified incline angle and distance of reference points on the label material).
	Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the security label comprising the randomly generated fiber pattern coordinates between two points of Chen to incorporate the specific feature of indication of a distance between said indicium and said randomly generated invisible reference point, and an angle of orientation of said indicium with respect to said randomly generated invisible reference point, for the motivation and benefit in making the tampering much more difficult from the two point/level surface with the lock joint surface (¶ 28 and 59), in such, ornamental printed impression is located on the outside surface of the packaging upper component. An irreversibly destroyable layer is located on the inside surface of the lower packaging component and made, for instance, in the form of a holographic coating designed for protecting the packaging against counterfeiting and for detecting tampering (¶ 8). Thus, upon penetration through the joined surfaces to the lock joint of the surfaces, it is impossible to enter the second level without damaging packaging layers and the protective means (¶ 28), as result, supposed receiver of the package will be able to identify if the package has been previously opened without authorization. 
Re. Claim 13, the combination of Chen and Sokol makes obvious of the method as claimed in claim 12, Chen further teaches wherein the step of positioning said indicium at said predetermined orientation with reference to said randomly selected, invisible reference point internal to said security label, further includes the step of generating a non-duplicable pattern representative of said orientation and unique to said security label (¶ 25; The following disclosure describes techniques for providing tamper-resistant and/or counterfeit-resistant labels. The labels contain a random pattern of physical features that are either naturally inherent or are intentionally embedded., and ¶ 32; The optical fiber strands may have different lengths, thicknesses, colors, and the like to provide varying features, for example, while illuminated. In an implementation, the optical fiber strands may be cut, mixed, and embedded into the label 200. For example, different types of fiber optic strands (e.g., having different thicknesses, colors, florescence, and the like) may be cut at different lengths and thrown in a bin to be mixed. The mixed fiber optic strands may then be sprayed with a transparent and protective substance., Examiner notes that one embodiment of implementing Chen’s technology, is to overlay the cypher dot indicium and machine-readable label onto the base layer with the fiber pattern incorporated.).
Re. Claim 14, the combination of Chen and Sokol makes obvious of the method as claimed in claim 12, Chen further teaches wherein the step of positioning said indicium at a predetermined orientation with reference to said randomly selected, invisible reference point internal to said security label, further includes the step of electronically linking said first set of coordinates to a product identifier (PID) affixed onto said item (¶ 40 and Fig. 8; Identifying indicia for one or more certificates (i.e., the medium and application certificates) are provided (410). The identifying indicia may be provided as a one-dimensional or two-dimensional bar code, a smart tag (e.g., radio frequency identity (RFID) or a smart chip), and the like. The indicia provision may be done directly on the label or remotely such as through a database that may contain correlation data linked to the physical label pattern, medium certificate, and/or application certificate. The encoded label (e.g., such as provided through the identifying indicia) may then be verified (412), for example, by validating the medium and/or application certificate(s) (e.g., with a medium and/or application-specific public key)).
Re. Claim 15, the combination of Chen and Sokol makes obvious of the method as claimed in claim 12, Chen further teaches wherein the step of configuring said randomly generated, invisible reference point to be identifiable and scannable only via a preprogrammed scanning device (ABS; More specifically, labels including randomly-occurring features are scanned to determine the labels' features. The information from the scan is utilized to provide identifying indicia which uniquely identifies each label and may be later verified against the label features that are present to determine whether the label is genuine.), Chen teaches further includes the following steps:
pre-programming said scanning device by storing therein said first set of coordinates (¶ 122; During the label production stage (e.g., as discussed with reference to FIGS. 5 and 6), a scanner produces a reference single map of fiber ends.  This map may be compressed as will be further discussed below with respect to the section entitled "fiber data compression" and cryptographically encoded as the medium certificate.);
configuring said scanning device to determine, by way of scanning, said orientation of said indicium with reference to said randomly generated, invisible reference point, on said security label, and determine coordinates thereof, based on said scanning of said orientation of said indicium with reference to said randomly generated, invisible reference point, on said security label (¶ 122; During the label verification stage (such as discussed with reference to FIG. 8), the scanning procedure may be applied once again to produce a second map of the underlying fiber pattern. The same point-matching method (such as discussed with reference to FIG. 11) may be applied to determine whether two maps describe the same fiber pattern).
Re. Claims 16, the combination of Chen and Sokol makes obvious of The method as claimed in claim 15, Chen further teaches wherein the method further includes the step of triggering at said scanning device, a comparison between said first set of coordinates and said coordinates determined by said scanning device, and verifying said security label to be authentic in an event said coordinates determined by said scanning device are equivalent to said first set of coordinates (¶ 40; Identifying indicia for one or more certificates (i.e., the medium and application certificates) are provided (410). The identifying indicia may be provided as a one-dimensional or two-dimensional bar code, a smart tag (e.g., radio frequency identity (RFID) or a smart chip), and the like. The indicia provision may be done directly on the label or remotely such as through a database that may contain correlation data linked to the physical label pattern, medium certificate, and/or application certificate. The encoded label (e.g., such as provided through the identifying indicia) may then be verified (412), for example, by validating the medium and/or application certificate(s) (e.g., with a medium and/or application-specific public key)).
Re. Claim 18, the combination of Chen and Sokol makes obvious of the method as claimed in claim 12, Chen further teaches wherein the method further includes the following steps:
creating at least two indicia on said surface of said base layer (¶ 40: Identifying indicia for one or more certificates (i.e., the medium and application certificates) are provided (410). The identifying indicia may be provided as a one-dimensional or two-dimensional bar code, a smart tag (e.g., radio frequency identity (RFID) or a smart chip), and the like the indicia provision may be done directly on the label or remotely such as through a database that may contain correlation data linked to the physical label pattern, medium certificate, and/or application certificate.); 
positioning each of said indicia at a predetermined orientation, with reference to said randomly selected, invisible reference point, such that said orientation of each of said indicia with reference to said randomly generated, invisible reference point, generates a second non-duplicable pattern, thereby rendering said security label unique to said item (¶ 40; The indicia provision may be done directly on the label or remotely such as through a database that may contain correlation data linked to the physical label pattern, medium certificate, and/or application certificate. The encoded label (e.g., such as provided through the identifying indicia) may then be verified (412), for example, by validating the medium and/or application certificate(s) (e.g., with a medium and/or application-specific public key); 
representing said orientation of each of said indicia with reference to said randomly generated, invisible reference point, using a second set of coordinates (¶ 122; the scanning procedure may be applied once again to produce a second map of the underlying fiber pattern. The same point-matching method (such as discussed with reference to FIG. 11) may be applied to determine whether two maps describe the same fiber pattern.); 
electronically linking said second set of coordinates to said product identifier (PID) affixed onto said item (¶ 40 and Fig. 8; Identifying indicia for one or more certificates (i.e., the medium and application certificates) are provided (410). The identifying indicia may be provided as a one-dimensional or two-dimensional bar code, a smart tag (e.g., radio frequency identity (RFID) or a smart chip), and the like. The indicia provision may be done directly on the label or remotely such as through a database that may contain correlation data linked to the physical label pattern, medium certificate, and/or application certificate. The encoded label (e.g., such as provided through the identifying indicia) may then be verified (412), for example, by validating the medium and/or application certificate(s) (e.g., with a medium and/or application-specific public key), and rendering said randomly generated, invisible reference point is identifiable and verifiable via a second scanning device pre-programmed with said second set of coordinates (¶ 53; The verification system 800 includes two scanners: a medium scanner (802) and a label scanner (804) (bar code scanner or a smart tag scanner such as an RFID reader if the certificates are stored in an RFID chip). The medium scanner (802) may be the same as the universal medium scanner 504 discussed with reference to FIG. 5. The scanners 802 and 804 retrieve the fiber pattern (P), the medium certificate (MC), and the application certificate (AC) from the application label (614) and ¶ 122; During the label production stage (e.g., as discussed with reference to FIGS. 5 and 6), a scanner produces a reference single map of fiber ends. This map may be compressed as will be further discussed below with respect to the section entitled "fiber data compression" and cryptographically encoded as the medium certificate. During the label verification stage (such as discussed with reference to FIG. 8), the scanning procedure may be applied once again to produce a second map of the underlying fiber pattern.); and
configuring said second scanning device to determine, by way of scanning, said orientation of each of said indicia with respect to said randomly generated, invisible reference point on said security label (¶ 122; During the label production stage (e.g., as discussed with reference to FIGS. 5 and 6), a scanner produces a reference single map of fiber ends. This map may be compressed as will be further discussed below with respect to the section entitled "fiber data compression" and cryptographically encoded as the medium certificate. During the label verification stage (such as discussed with reference to FIG. 8), the scanning procedure may be applied once again to produce a second map of the underlying fiber pattern. The same point-matching method (such as discussed with reference to FIG. 11) may be applied to determine whether two maps describe the same fiber pattern.);
determining coordinates representative of said orientation of each of said indicia with respect to said randomly generated, invisible reference point, on said security label (¶ 89 and Fig. 9; FIG. 9 illustrates an exemplary system 900 for fixed partition scanning., and ¶ 111; For example, given N successive camera shots, each captures a set of points Q.sub.k={P.sup.k.sub.1,P.sup.k.sub.2,……}, where k=1……N, and N-1 motion transformations T.sub.k.fwdarw.k+1, where k=1……N-1, all points may be transformed into a global coordinate system. Without loss of generality, the coordinate system of the first camera shot may be chosen as the global coordinate system., and ¶ 40; The indicia provision may be done directly on the label or remotely such as through a database that may contain correlation data linked to the physical label pattern, medium certificate, and/or application certificate, to the rejection language to further explain the analogous feature the fiber optic strands.  The fiber optic strands clearly offer the uniqueness and difficult duplication as mentioned in Chen, but they also offer the ability to use the fibers as a simple invisible point in 2D space that is used as a reference to the indicia, which is part of the physical label pattern included in the correlation data., The Examiner notes that one or more of these fibers can be used to create an invisible reference point, internal to the security label.  The Examiner points out that the medium used to make the label is fully laden with fibers, so the periphery is the entire label.  Additionally, the physical label pattern will contain the location and orientation of the indicia, allowing comparison and confirmation of the invisible point and the indicia on the label.);
triggering, at said second scanning device, a comparison between said second set of coordinates with said coordinates determined by said second scanning device (¶ 124; A high matching percentage above a pre-defined threshold (i.e., the decision threshold) indicates that the label is genuine; a low matching percentage indicates counterfeit. In an implementation, the point-matching percentage between two scans of the same label (i.e., the positive-matching rate) typically ranges between 70% and 85%; while the matching percentage between scans of two different labels (i.e., the negative-matching rate) is around 10%-15%., and ¶ 123; The lines connecting the crosses above and below the line (1502) denote the geometric matching between the two maps of captured fiber ends (1504). FIG. 15 also includes unmatched fiber openings (1506) and guide patterns (1508)., The Examiner points out that any of the “crosses” in the Scan #1 section for FIG. 15 (see below), that are connected to a matched points (150), can be designated as an invisible reference point.  Any of the Guide Pattern (1508) in FIG. 15 can be used as said first set of coordinates to measure the distance and angle of orientation of said indicium); and
verifying said security label to be authentic in an event said coordinates determined by said second scanning device are equivalent to said second set of coordinates (¶ 40 and Fig. 8; Identifying indicia for one or more certificates (i.e., the medium and application certificates) are provided (410). The identifying indicia may be provided as a one-dimensional or two-dimensional bar code, a smart tag (e.g., radio frequency identity (RFID) or a smart chip), and the like. The indicia provision may be done directly on the label or remotely such as through a database that may contain correlation data linked to the physical label pattern, medium certificate, and/or application certificate. The encoded label (e.g., such as provided through the identifying indicia) may then be verified (412), for example, by validating the medium and/or application certificate(s) (e.g., with a medium and/or application-specific public key).
Claims 8, 9, 19 and 20 are rejected under 35 U.S.C. 103 being unpatentable over Chen et al (US 20050190914 A1, hereafter “Chen”) in view Sokol (US 20170021987 A1, hereafter “Sokol”) and further in view of Legal Precedence – MPEP 2144.04(VI)(C) Rearrangement of Parts.
Re. Claim 8, the combination of Chen and Sokol makes obvious of the security label as claimed in claim 7, the combination does not teach wherein said orientation of each of said indicia with reference to said reference randomly generated, invisible reference point is mutually different.  
However, Guidance on Rearrangements of Part (see MPEP 2144.04(VI)(C) Rearrangement of Parts) based on Legal Precedent in two cases; here, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) best applies to the Claim 8, “the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice”.
Therefore, Examiner rejects Claim 8, because the orientation of the indicia is nothing more than an obvious matter of design choice.
Re. Claim 9, the combination of Chen and Sokol makes obvious of the security label as claimed in claim 7, the combination does not teach wherein orientation of each of said indicia with reference to said reference randomly generated, invisible reference point is mutually equivalent.
However, Guidance on Rearrangements of Part (see MPEP 2144.04(VI)(C) Rearrangement of Parts) based on Legal Precedent in two cases; here, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) best applies to the Claims 9, “the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice”.
Therefore, Examiner rejects Claim 9, because the orientation of the indicia is nothing more than an obvious matter of design choice.
Re. Claim 19, the combination of Chen and Sokol makes obvious of the method as claimed in claim 18, the combination does not teach wherein the step of positioning each of said indicia at a predetermined orientation, with reference to said randomly selected, invisible reference point internal to said security label, further includes the step of positioning each of said indicia at mutually different orientations. 
However, Guidance on Rearrangements of Part (see MPEP 2144.04(VI)(C) Rearrangement of Parts) based on Legal Precedent in two cases; here, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) best applies to the Claims 19, “the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice”.
Therefore, Examiner rejects Claim 19, because the orientation of the indicia is nothing more than an obvious matter of design choice.
Re. Claim 20, the combination of Chen and Sokol makes obvious of the method as claimed in claim 18, the combination fails to teach wherein the step of positioning each of said indicia at a predetermined orientation, with reference to said randomly selected, invisible reference point internal to said security label, further includes the step of positioning each of said indicia at mutually equivalent orientations.  
However, Guidance on Rearrangements of Part (see MPEP 2144.04(VI)(c) Rearrangement of Parts) based on Legal Precedent in two cases; here, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) best applies to the Claims 20, “the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice”.
Therefore, Examiner rejects Claim 20, because the orientation of the indicia is nothing more than an obvious matter of design choice.
Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
Kohlert (US 8578509 B2) is directed to a packaging film which contains pigment particles randomly distributed in a low surface-area density is used for the authentication of products. Kohlert in Col. 6, “in the recognition step: an imaging device is used to record a second digital image of a second part of the packaged product, said second part comprising a second partial area of the packaging film said second partial area containing the first partial area; the second digital image is evaluated by means of the computer program, wherein the relative positional coordinates and optionally the color values of N2 pigment particles contained in the second partial area are determined; and from the N2 pigment particles contained in the second partial area, N2!/(N2-N)!N! combinations of N mutually different pigment particles are formed and a check code is derived from the N relative positional coordinates and optionally the color values of each of said N2!/(N2-N)!N! combinations in accordance with the encryption algorithm and is compared with recorded identity codes with regard to correspondence.” 
V. Pathak, "Improving supply chain robustness and preventing counterfeiting through authenticated product labels," 2010 IEEE International Conference on Technologies for Homeland Security (HST), 2010, pp. 35-41, doi: 10.1109/THS.2010.5655097.

Response to Remarks
35 U.S.C. 102 Rejection:
	The Applicant’s remarks are fully considered however is found to be unpersuasive. 
	On pages 9- 26, the Applicant asserts the citations in Chen are not analogous to the features of:
determining a distance between an indicium (which is defined as a geometric object disposed within the security label) and a randomly generated reference point internal to the security label; and 
determining an angle of orientation of the indicium, with respect to the randomly generated reference point internal to the security label; 
In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e.,  determining a distance between an indicium (which is defined as a geometric object disposed within the security label) and a randomly generated reference point internal to the security label; and determining an angle of orientation of the indicium, with respect to the randomly generated reference point internal to the security label) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim 1 recites “wherein said orientation of said indicium is represented by a first set of coordinates, said first set of coordinates indicating at least one of a distance between said indicium and said randomly generated invisible reference point, and an angle of orientation of said indicium with respect to said randomly generated invisible reference point.” Claims 1 and 12 do not recite steps for determining a distance between an indicium (which is defined as a geometric object disposed within the security label) and a randomly generated reference point internal to the security label; and determining an angle of orientation of the indicium, with respect to the randomly generated reference point internal to the security label. 
Still, the Examiner has introduced a secondary reference, Sokol, to specific teach the recited claim limitation, “wherein said orientation of said indicium is represented by a first set of coordinates, said first set of coordinates indicating at least one of a distance between said indicium and said randomly generated invisible reference point, and an angle of orientation of said indicium with respect to said randomly generated invisible reference point.” 
Thus, the prior 102 rejection has been withdrawn, rendering the arguments moot and with introduction of reference, Sokol, a new 103 rejection has been added.
35 U.S.C. 103 Rejection:
	The Applicant’s remarks are fully considered however is found to be unpersuasive. 
On page 27, the Applicant does not argue the claim limitations of “wherein said orientation of each of said indicia with reference to said reference randomly generated invisible reference point is mutually different” and “wherein orientation of each of said indicia with reference to said reference randomly generated invisible reference point is mutually equivalent.” (bold emphasis) of claims 8, 9, 19, and 20. The Applicant in the 3rd paragraph of page 27, only asserts “the amended independent claims 1 and 12 have been explained to be incorporating significantly difference features as compared to those described in the cited paragraphs of Chen, and since the criticality of such significantly different features has been duly demonstrated in the above-mentioned paragraphs, the amended independent claims 1 and 12 do not fall under the purview of Reversal, Duplication, and Rearrangement of Parts as described in MPEP 2144.04 (VI) (C). And therefore, the Applicant humbly submits that since the amended independent claims 1 and 12 are not rendered obvious by the combination of Chen and the Legal Precedent, the same rationale should be extrapolated to dependent claims 8- 9 and 19-20, which as their construction suggests, depend directly on and therefore inherit all the limitations claimed in the amended independent claims 1 and 12.” The Applicant does not argue with any detail regarding to the significantly different features nor the reason to why the significantly different features in the independent claims 1 and 12 do not fall under the purview of Reversal, Duplication, and Rearrangement of Parts as described in MPEP 2144.04 (VI)(C). 
The Examiner has introduced new reference, Sokol to teach the discussed limitation regarding to the orientation angle and distance with respect to the randomly generated invisible reference point in the independent claims 1 and 12. Further, the Examiner asserts the claims are directed to the orientation of each of said indicia with reference to said reference randomly generated invisible reference point is mutually different (claims 8 and 19) and/or mutually equivalent (claims 9 and 20), which fall under the purview of Reversal, Duplication, and Rearrangement of Parts as described in MPEP 2144.04 (VI)(C), since the generated invisible reference points are randomly generated, it is mere designed when the generated invisible reference points being generated in random, it has to be either mutually different or mutually equivalent between the two reference points. 
Thus, the 103 rejection is maintained in combination of Chen, in view of Sokol and Legal Precedence described in MPEP 2144.04 (VI)(C). 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENREN CHEN whose telephone number is (571)272-5208. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.C./Examiner, Art Unit 3689                                                                                                                                                                                                        
/RICHARD W. CRANDALL/Examiner, Art Unit 3689